  Case 3:20-cv-00676-D-BH Document 4 Filed 04/14/20                     Page 1 of 2 PageID 15



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

DONATUS I. ANYANWU,                                )
               Movant,                             )   No. 3:20-CV-0676-D
vs.                                                )   No. 3:17-CR-665-D-2
                                                   )
UNITED STATES OF AMERICA,                          )
               Respondent.                         )

                                               ORDER

          After reviewing all relevant matters of record in this case, including the findings, conclu-

sions, and recommendation of the United States Magistrate Judge, in accordance with 28 U.S.C.

§ 636(b)(1), the undersigned district judge is of the opinion that the findings and conclusions of the

magistrate judge are correct and they are adopted as the findings and conclusions of the court. For

the reasons stated in the findings, conclusions, and recommendation of the United States Magistrate

Judge, the motion to vacate is summarily dismissed without prejudice.

          Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the court denies a

certificate of appealability. The court adopts and incorporates by reference the magistrate judge’s

findings, conclusions, and recommendation filed in this case in support of its finding that the

petitioner has failed to show (1) that reasonable jurists would find this court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.473, 484

(2000).
Case 3:20-cv-00676-D-BH Document 4 Filed 04/14/20                Page 2 of 2 PageID 16



   If petitioner files a notice of appeal,

   ( )     petitioner may proceed in forma pauperis on appeal.

   (X)     petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed in

           forma pauperis.

   SO ORDERED.

   April 14, 2020.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE




                                               2
